FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07876 Templeton China World Fund (Exact name of registrant as specified in charter) 500 East Broward Blvd., Suite 2100, Fort Lauderdale, FL 33394-3091 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 05/31/10_ Item 1. Schedule of Investments. Templeton China World Fund Statement of Investments, May31, 2010 (unaudited) Country Shares Value Common Stocks 98.8% Air Freight & Logistics 0.2% Sinotrans Ltd., H China 8,192,000 $ 1,830,638 Auto Components 1.3% Cheng Shin Rubber Industry Co. Ltd. Taiwan 5,389,065 11,270,036 Automobiles 4.0% Chongqing Changan Automobile Co. Ltd., B China 7,507,924 4,724,755 Denway Motors Ltd. China 6,988,000 2,961,625 Dongfeng Motor Corp., H China 12,299,478 14,958,910 Great Wall Motor Co. Ltd., H China 4,517,538 8,110,960 Jiangling Motors Corp. Ltd., B China 2,853,195 5,130,064 35,886,314 Beverages 0.3% Yantai Changyu Pioneer Wine Co. Ltd., B China 358,600 3,048,818 Chemicals 0.3% a,b Yingde Gases Group Co. Ltd., 144A Hong Kong 2,826,000 2,914,412 Commercial Banks 11.1% Bank of China Ltd., H China 66,866,000 33,319,645 a Bank of China Ltd., H, 144A China 4,752,000 2,367,944 BOC Hong Kong (Holdings) Ltd. China 7,077,000 15,960,151 China Construction Bank Corp., H China 30,168,230 24,409,207 a,b China Minsheng Banking Corp. Ltd., H, 144A China 4,780,000 4,806,766 Industrial and Commercial Bank of China Ltd., H China 25,705,000 19,048,321 99,912,034 Commercial Services & Supplies 0.1% b Fook Woo Group Holdings Ltd. China 2,400,000 616,459 Communications Equipment 0.5% HTC Corp. Taiwan 139,000 1,890,122 ZTE Corp., H China 821,612 2,732,938 4,623,060 Computers & Peripherals 3.6% c Asustek Computer Inc. Taiwan 1,473,660 13,364,857 Lite-On IT Corp. Taiwan 11,868,076 13,300,110 b,c Pegatron Corp. Taiwan 3,966,377 2,602,631 Simplo Technology Co. Ltd. Taiwan 610,000 3,441,857 32,709,455 Construction Materials 0.5% Asia Cement China Holdings Corp. China 3,837,500 1,754,533 b Huaxin Cement Co. Ltd., B China 1,224,758 2,471,562 4,226,095 Distributors 1.1% Dah Chong Hong Holdings Ltd. Hong Kong 14,612,563 9,026,820 Sichuan Xinhua Winshare Chainstore Co. Ltd. China 1,992,000 959,365 9,986,185 Diversified Telecommunication Services 0.3% China Telecom Corp. Ltd., H China 2,195,833 1,006,771 China Unicom (Hong Kong) Ltd. China 1,244,168 1,524,371 2,531,142 Electric Utilities 1.9% Cheung Kong Infrastructure Holdings Ltd. Hong Kong 4,818,548 17,389,448 Quarterly Statement of InvestmentsSee Notes to Statements of Investments. Templeton China World Fund Statement of Investments, May31, 2010 (unaudited) (continued) Country Shares Value Electrical Equipment 0.3% Dongfang Electric Co. Ltd., H China 904,400 $ 3,008,317 Electronic Equipment, Instruments & Components 1.8% b China Security & Surveillance Technology Inc. United States 442,100 2,069,028 Hon Hai Precision Industry Co. Ltd. Taiwan 379,000 1,475,008 Synnex Technology International Corp. Taiwan 5,654,477 12,196,277 15,740,313 Energy Equipment & Services 0.0%d Anhui Tianda Oil Pipe Co. Ltd., H China 1,083,000 400,575 Food & Staples Retailing 10.4% Beijing Jingkelong Co. Ltd., H China 3,165,571 3,171,100 China Resources Enterprise Ltd. Hong Kong 5,108,000 17,646,820 Dairy Farm International Holdings Ltd. Hong Kong 10,138,076 64,072,640 President Chain Store Corp. Taiwan 2,908,259 8,318,403 93,208,963 Food Products 2.8% China Foods Ltd. China 9,352,000 6,425,717 China Yurun Food Group Ltd. China 1,254,000 3,390,103 Peoples Food Holdings Ltd. China 3,602,000 1,556,245 a Shenguan Holdings Group Ltd., 144A China 11,126,000 9,916,578 Uni-President Enterprises Corp. Taiwan 1,205,741 1,251,347 Xiwang Sugar Holdings Co. Ltd. Hong Kong 12,114,439 2,800,523 25,340,513 Hotels, Restaurants & Leisure 0.5% NagaCorp Ltd. Cambodia 17,658,548 2,086,441 SJM Holdings Ltd. Hong Kong 2,710,000 1,942,079 4,028,520 Independent Power Producers & Energy Traders 1.9% Datang International Power Generation Co. Ltd., H China 28,322,640 11,094,222 Guangdong Electric Power Development Co. Ltd., B China 7,002,559 3,687,262 Huaneng Power International Inc., H China 4,158,776 2,291,322 17,072,806 Industrial Conglomerates 2.1% Shanghai Industrial Holdings Ltd. China 4,532,253 19,033,786 Insurance 2.7% China Life Insurance Co. Ltd., H China 5,507,000 24,223,614 Internet Software & Services 0.7% b Sohu.com Inc. China 140,075 6,191,315 IT Services 0.3% Travelsky Technology Ltd., H China 3,281,294 2,275,633 Leisure Equipment & Products 0.2% Yorkey Optical International Cayman Ltd. Hong Kong 7,933,000 1,467,112 Machinery 1.2% China National Materials Co. Ltd., H China 2,414,000 1,364,122 Lonking Holdings Ltd. China 12,136,000 7,450,180 Shin Zu Shing Co. Ltd. Taiwan 264,616 905,766 Zhongde Waste Technology AG Germany 36,266 607,995 10,328,063 Marine 1.5% China Shipping Development Co. Ltd., H China 7,322,000 10,043,018 Templeton China World Fund Statement of Investments, May31, 2010 (unaudited) (continued) Country Shares Value Sinotrans Shipping Ltd. Hong Kong 9,284,500 $ 3,744,135 13,787,153 Metals & Mining 3.1% Angang Steel Co. Ltd., H China 11,460,000 16,189,767 China Molybdenum Co. Ltd., H China 1,106,000 713,054 China Zhongwang Holdings Ltd. China 1,988,400 1,496,458 Jiangxi Copper Co. Ltd., H China 4,696,000 9,323,970 27,723,249 Office Electronics 0.1% b Kinpo Electronics Inc. Taiwan 2,372,201 641,436 Oil, Gas & Consumable Fuels 28.2% China Coal Energy Co., H China 7,355,000 10,107,174 China Petroleum and Chemical Corp., H China 68,233,395 54,243,902 China Shenhua Energy Co. Ltd., H China 8,344,500 33,650,635 CNOOC Ltd. China 41,286,000 66,066,932 PetroChina Co. Ltd., H China 42,819,903 46,909,197 Yanzhou Coal Mining Co. Ltd., H China 17,954,000 41,643,024 252,620,864 Pharmaceuticals 0.3% Tong Ren Tang Technologies Co. Ltd., H China 1,509,000 2,918,620 Real Estate Management & Development 3.6% Agile Property Holdings Ltd. China 3,068,000 3,305,831 Cheung Kong (Holdings) Ltd. Hong Kong 532,690 6,071,642 Hopewell Holdings Ltd. Hong Kong 5,730,500 15,565,611 Soho China Ltd. China 13,105,645 7,001,886 31,944,970 Semiconductors & Semiconductor Equipment 4.5% MediaTek Inc. Taiwan 538,062 8,796,700 Taiwan Semiconductor Manufacturing Co. Ltd. Taiwan 16,845,330 31,700,183 40,496,883 Software 0.3% b Shanda Interactive Entertainment Ltd., ADR China 55,800 2,288,358 Specialty Retail 0.8% b GOME Electrical Appliances Holdings Ltd. Hong Kong 18,580,880 5,727,180 b I.T Ltd. Hong Kong 8,643,264 1,465,261 7,192,441 Textiles, Apparel & Luxury Goods 1.1% Anta Sports Products Ltd. China 4,143,855 7,120,721 Victory City International Holdings Ltd. Hong Kong 8,586,022 1,554,800 Weiqiao Textile Co. Ltd., H China 2,130,500 1,335,256 10,010,777 Transportation Infrastructure 1.2% Cosco Pacific Ltd. China 6,254,610 7,711,427 Sichuan Expressway Co. Ltd., H China 6,662,000 3,482,269 11,193,696 Wireless Telecommunication Services 4.0% China Mobile Ltd. China 3,771,270 35,720,123 Total Common Stocks (Cost $584,189,275) 885,802,196 Short Term Investments (Cost $710,956) 0.1% Money Market Funds 0.1% e Institutional Fiduciary Trust Money Market Portfolio, 0.00% United States 710,956 710,956 Templeton China World Fund Statement of Investments, May31, 2010 (unaudited) (continued) Country Shares Value Total Investments (Cost $584,900,231) 98.9% 886,513,152 Other Assets, less Liabilities 1.1% 9,987,359 Net Assets 100.0% $ 896,500,511 a Security was purchased pursuant to Rule144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Funds Board of Trustees. At May31, 2010, the aggregate value of these securities was $20,005,700, representing 2.23% of net assets. b Non-income producing. c Security has been deemed illiquid because it may not be able to be sold within seven days. At May31, 2010, the aggregate value of these securities was $15,967,488, representing 1.78% of net assets. d Rounds to less than 0.1% of net assets. e The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Funds investment manager. The rate shown is the annualized seven-day yield at period end. Selected Portfolio ADR American Depository Receipt Templeton China World Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton China World Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund values its investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees, the Fund may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity and other securities listed on a securities exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. Over-the-counter securities and listed securities for which there is no reported sale are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities may be valued utilizing a market-based approached in which the fundamental characteristics or relationships to similar securities are used to determine the fair value of the security held. Additionally, for certain equity securities, the Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services utilize a market-based approach through which quotes from market makers are used to determine fair value. In other instances, the pricing services utilize proprietary valuation models to develop an income-based valuation which may consider characteristics such as credit risk, yield spreads, benchmark quotes and other unique security features in order to estimate the relevant cash flows which are then used to calculate the fair value. The Fund has procedures to determine the fair value of investments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Fund primarily employs a market-based approach, which may use prices of recent transactions, various market multiples, book values, and other relevant information for the investment, related assets or liabilities or other comparable assets or liabilities to determine the fair value of the investment. In developing this fair value, the Fund may also give consideration to an income-based approach valuation, which considers anticipated future cash flows of the investment and converts those amounts into a net present value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had a ready market existed. Trading in securities on foreign exchanges and over-the-counter markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the availability (including the reliability) of the value of a foreign security held by the Fund. As a result, variances may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these discrepancies, the investment manager monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depository Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Investments in open-end mutual funds are valued at the closing net asset value. 3. INCOME TAXES At May31, 2010, the cost of investments and net unrealized appreciation (depreciation)for income tax purposes were as follows: Cost of investments $ 588,641,925 Unrealized appreciation $ 336,745,327 Unrealized depreciation (38,874,100 ) Net unrealized appreciation (depreciation) $ 297,871,227 4. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy:  Level 1  quoted prices in active markets for identical securities  Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.)  Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May31, 2010, in valuing the Funds assets carried at fair value: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments:a Computers & Peripherals $ 16,741,967 $  $ 15,967,488 $ 32,709,455 All other Equity Investmentsb 853,092,741   853,092,741 Short Term Investments 710,956   710,956 Total Investments in Securities $ 870,545,664 $  $ 15,967,488 $ 886,513,152 a Includes common stock. b For detailed industry descriptions, see the accompanying Statement of Investments. At May31, 2010, the reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value, is as follows: Net Change in Unrealized Appreciation Net Net Change in (Depreciation) Balance at Realized Unrealized Net Transfer In Balance at on Assets Beginning Gain Appreciation Purchases (Out of) End of Held at Period of Year (Loss) (Depreciation) (Sales) Level 3 Period End Assets: Investments in Securities: Computers & Peripherals $  $  $ 1,052,561 $  $ 14,914,927 $ 15,967,488 $ 1,052,561 5. NEW ACCOUNTING PRONOUNCEMENTS In January2010, the Financial Accounting Standards Board issued an (ASU)which enhances and clarifies existing fair value measurement disclosure requirements and is effective for interim and annual periods beginning after December15, 2009. The Fund believes the adoption of this ASU will not have a material impact on its financial statements. 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of statement of investments and determined that no events have occurred that require disclosure. For information on the Funds policy regarding other significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrants filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrants management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrants management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrants management, including the Registrants principal executive officer and the Registrants principal financial officer, of the effectiveness of the design and operation of the Registrants disclosure controls and procedures. Based on such evaluation, the Registrants principal executive officer and principal financial officer concluded that the Registrants disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrants internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton China World Fund By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer  Finance and Administration Date July 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer  Finance and Administration Date July 27, 2010 By /s/
